Title: To James Madison from George Joy, 3 August 1809 (Abstract)
From: Joy, George
To: Madison, James


3 August 1809, London. Encloses draft of a memorial to the king of Denmark and Norway protesting Danish depredations on U.S. shipping. These attacks on “no less than fifty four ships” are the latest object of Joy’s attention and diverted him from taking up his post as American consul in Holland. The American minister in London has advised him “to deviate from his intended Voyage [to Holland] and bend his whole attention to a subject so interesting and alarming.” Asks JM to consider the petition “as a thing in Embryo, to be modified by adverting to Authorities.” Joy also informs JM that Canning and Sir William Scott spent three days at Windsor, an unusual event perhaps signifying a less hostile British stance. He has learned that Britain will not obstruct U.S. trade with Holland.
